[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                      MARCH 6, 2008
                                                   THOMAS K. KAHN
                             No. 07-13936
                                                        CLERK
                         Non-Argument Calendar
                       ________________________

                   D. C. Docket No. 06-00018-CV-JTC-3

TONY WEBB,

                                                     Plaintiff-Appellant,

                                  versus
TERRY LANGLY,
DAVID JORDAN,
CARROLL COUNTY, GA,

                                                     Defendants,

WALTER SMITH, M.D.,
GEORGIA CORRECTIONAL HEALTH, L.L.C.,
                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (March 6, 2008)

Before CARNES, BARKETT, and HILL, Circuit Judges.
PER CURIAM:

      Plaintiff, during the time period relevant to this action an inmate in the

Carroll County jail, brought this action under 42 U.S.C. § 1983 against various

defendants alleging a deprivation of his constitutional right to be free from cruel

and unusual punishment under the Eighth Amendment. Plaintiff alleges that the

various defendants did not afford him the proper medical care for a broken nose he

suffered during an attack by another inmate. The district court granted summary

judgment for all defendants. We review this decision de novo. Cockrell v. Sparks,

510 F. 3d 1307, 1310-11 (11 th Cir. 2007).

      While incarcerated at the Carroll County Jail, plaintiff was attacked by

another inmate. Plaintiff was taken to the jail’s medical department and treated by

a physician’s assistant. The physician’s assistant sutured plaintiff’s lip and

referred him to the emergency room, noting that plaintiff had a swollen left eye and

a displaced nose. Plaintiff was transported to the emergency room where he was

treated by an emergency medicine physician. The emergency room physician

suspected that plaintiff had a left orbital fracture and ordered an x-ray of that area

of the face. The emergency room physician did not diagnose plaintiff with a nasal

fracture. After consulting with an ophthalmologist, the emergency room doctor

gave plaintiff antibiotics, Tylenol for pain, instructed him to use a cool compress



                                             2
and not to blow his nose and discharged him to the jail.

      Plaintiff received follow-up care from a specialist at the Carrollton Eye

Clinic for the orbital fracture. This doctor referred plaintiff to a facial cosmetic

surgeon who specializes in repairs to the eye area.

      One week later, plaintiff requested additional medical treatment from a

particular doctor who had previously performed nasal surgery on him. That same

day, the physician’s assistant at the jail wrote an order for a consultation with this

doctor. Shortly thereafter, defendants scheduled an appointment with the doctor,

who examined plaintiff and referred him to another doctor for a possible

rhinoplasty on his nose. Subsequently, plaintiff was diagnosed with a nasal

fracture and underwent corrective surgery.

      Plaintiff’s claim is that the various prison officials and medical personnel

failed to provide him with adequate care for his broken nose by virtue of the fact

that he was not afforded the requisite surgery on the nose until well after the

optimum two-to-three week period after the fracture occurred. The district court

concluded that this claim did not satisfy the threshold requirement under Section

1983 for a “serious medical need” because, during the two-to-three week period

following the attack, no doctor had diagnosed plaintiff’s nose as requiring surgery

and a lay person would not easily recognize the necessity for the surgery. A



                                            3
serious medical need is “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize

the necessity for a doctor’s attention.” Farrow v. West, 320 F.3d 1235, 1243 (11 th

Cir. 2003). Moreover, the district court concluded, plaintiff’s fractured nose did

not pose a substantial risk of serious harm to him if left unattended.

       Furthermore, the district court held that even if the delay in the requisite

surgery posed a serious medical need, no defendant acted with the requisite

deliberate indifference to establish a constitutional violation. Farmer v. Brennan,

511 U.S. 825, 837 (1994). Plaintiff failed to establish that any defendant had

actual knowledge of a risk of serious harm to plaintiff during the time period

before he was diagnosed with the nasal fracture. The jail defendants certainly did

not have such knowledge, and the district court held that the medical defendants

were all tending to plaintiff’s more serious injury – the orbital fracture.1 In the

absence of such knowledge, it cannot be said that the defendants deliberately

disregarded plaintiff’s need for nasal surgery.

       Our review of the record in this case and the district court’s careful analysis

of plaintiff’s claim in the context of the treatment that he received demonstrate that

there is no error in the district court’s conclusion that no constitutional violation


       1
         The district court dismissed plaintiff’s claims against the county for failure to show any
official policy or custom that led to the injury or the failure to treat it.

                                                 4
occurred in this case.2

          Accordingly, the judgments of the district court are due to be AFFIRMED.




          2
              We note only that there is a difference between medical malpractice and a constitutional
injury.

                                                     5